Title: To James Madison from John Martin Baker, 22 February 1810
From: Baker, John Martin
To: Madison, James


Sir,Cagliari February 22d: 1810.
I have now the Honor Most Respectfully to make known, that I arrived in this City on the thirteenth of the present Month. On yesterday I had an Audience with His Majesty the King of Sardinia, who has requested me Sir, to present to you his best compliments: I beg leave Sir, to mention that I had a long conference with His Majesty, in which he was pleased to Express his Sentiments in every thing friendly towards the United States, and a desire in that of an Encreasing and more intimate Commercial intercourse. Should you sir, consider a Commercial treaty important or Necessary, I beg leave to offer myself, and pray you Sir to be pleased to consider me in such Agency. His Majesty, as well as Chevalier Rossi, the Minister of State have given me Assurances that should the Navy of the United States, when in the Mediterranean, require a supply of Provission from this Island, they would be received friendly, treated with favor, and Supplied in whatsoever their wants, that the Island can Afford. I beg leave to be permitted the liberty Sir, to State, that The Honorable the Secretary of the Navy was pleased to promise me the appointment of Navy Agent for Minorca: Should the Honorable Secretary, deem it more expedient for the United States Squadron to rendezvous, or to provission at this Island, and not at Minorca—I have the Honor Sir, to Solicit the appointment of Navy Agent for Sardinia. Praying Yours, and the Honorable the Secretary’s Consideration in my behalf—I have the Honor to be, with the Highest Respect and Gratitude—Sir Your Most Obedient Humble Servant
John Martin Baker.
